Citation Nr: 0716218	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected degenerative joint disease of the 
lumbar spine.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right leg radiculopathy, to include as 
secondary to the service-connected degenerative joint disease 
of the lumbar spine.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  

4.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, including major depressive 
disorder with panic attacks, as secondary to the service-
connected disability.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and April 2004 rating 
decisions issued by the RO.  

The matters of service connection for an innocently acquired 
psychiatric disorder and entitlement to a TDIU rating are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected lumbar spine disability is not 
shown to be productive of more than a severe limitation of 
motion; ankylosis of the lumbar spine is not demonstrated.  

2.  The service-connected right leg radiculopathy is not 
shown to be productive of a level of disablement greater than 
that of mild incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5286-5295 (2003).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right leg 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a including Diagnostic Code 8520 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed lumbar spine and right 
leg radiculopathy disorders.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in August 2002, November 2002, and January 2004 
letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

Here, the noted VCAA letters were issued prior to the 
appealed March 2003 and April 2004 rating decisions.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2003 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a September 1972 rating decision, the RO granted service 
connection for low back strain and assigned a 10 percent 
evaluation under Diagnostic Code 5295 effective in August 
1972.  

In a July 2002 rating decision, the RO increased the 
evaluation to 40 percent under Diagnostic Code 5292 effective 
October 2000.  

In the now appealed March 2003 rating decision, the RO 
granted service connection for right leg radiculopathy and 
assigned a 10 percent evaluation effective in August 2002.  

During an August 2002 VA examination, the veteran reported 
injuring his back in an automobile accident during his active 
service in 1968.  Since that time, the condition of his back 
had gradually become worse.  He had not had any operations on 
his back.  He reported that his back bothered him 
"extremely."  

He complained of weather aches, flare-ups of pain, inability 
to work, and right leg numbness, tingling and weakness.  
Sitting, standing and sleeping aggravated his back pain.  He 
reported the pain radiated down to his right foot.  Percocet 
provided relief of the pain.  

On examination, he moved very stiffly.  He could not toe walk 
and could barely heel walk.  He could not bend to touch his 
toes or squat.  He had forward flexion to 20 degrees, 
backward extension to 5 degrees, rotation to 20 degrees, and 
tilt to 10 degrees.  He had decreased sensation in the right 
foot.  

He had tenderness in the lumbosacral spine directly over the 
spinous processes.  There was no tenderness over the flanks 
or sciatic notches.  Straight leg raising was markedly 
positive at 50 degrees.  Knee jerks, ankle jerks and Babinski 
reflexes were intact and symmetrical.  Soft touch, pin and 
vibratory sensation were decreased over the right foot.  The 
veteran had decreased muscle strength in the lower 
extremities.  

The X-ray reports showed degenerative changes in the lumbar 
spine.  The veteran was diagnosed with lumbar degenerative 
disc disease and radiculopathy.  A November 2002 MRI report 
showed mild diffuse degenerative change throughout the lower 
lumbosacral spine with loss of disc height at L3 to S1.  

From January 2003 to May 2005, the veteran was seen in by VA 
for various medical issues including his lumbar spine and 
right leg radiculopathy disabilities.  

During a May 2004 VA examination, the veteran complained of a 
constant daily pain on both sides of his back, greater on the 
right side.  He experienced radiation to the left thigh, 
described as a burning sensation and to the right buttock and 
leg, described as a shooting pain.  

He rated his pain as 9 out of 10.  He had associated weakness 
and stiffness in his low back.  He denied locking or edema.  
Precipitating factors of pain included standing for longer 
than 5-10 minutes.  Alleviating factors of pain included his 
comfortable chair at home and prescribed pain medications.  

He reported being unable to work due to his back pain.  He 
needed assistance to put on and take off his shoes.  He was 
unable to drive.  He reported that it was strenuous to walk 
and he needed to stop frequently to rest.  He used assistive 
devices for walking, including a cane and a walker.  He did 
not use a back brace.  He had not had back surgeries or 
injections.  

On examination, the spine and hips were in alignment.  No 
swelling or spasms were noted.  He had tenderness to 
palpation over the L5 to S1 spinous processes and 
paravertebral muscles.  The examiner noted that the veteran 
was extremely thin with very little musculature.  His gait 
was slow and slightly forward stooped.  

The veteran had extreme limitations in range of motion.  He 
had objective evidence of pain with all range of motions.  He 
had forward flexion to 10 degrees, backward extension to 10 
degrees, lateral extension to 10 degrees, bilaterally, and 
rotation to 10 degrees, bilaterally.  

The veteran was unable to heel walk, toe walk or tandem walk.  
He was unable to squat or duck walk.  Straight leg raises 
were to 15 degrees with passive range of motion only with 
acute back pain.  He was unable to raise his legs from the 
examine table actively.  

The veteran's muscle strength was diminished throughout.  He 
had decreased sensation to the medial aspect of the right 
foot and to the lateral aspect of the left foot.  He was 
unable to participate in repeated forward flexion due to his 
lack of conditioning.  The X-ray reports showed minimal 
degenerative changes.  

The examiner noted that the veteran was incredibly 
deconditioned and opined that a fair majority of his symptoms 
were caused by the deconditioning.  The examiner noted the 
veteran did have some mild degenerative changes of the 
lumbosacral spine with radicular pain.  

The examiner opined that the veteran would be unable to 
perform even sedentary employment due to the severity of his 
range of motion limitations in the lumbar spine.  Further, 
the examiner opined the veteran would be unable to secure or 
maintain gainful employment secondary to his back condition.  
However, the examiner noted that the work rehabilitation 
program that the veteran participated in was quite 
therapeutic for the veteran as his problem seemed to be the 
result of deconditioning.  

The veteran received a VA neurological disorders examination 
in June 2004.  The examiner was asked to indicate whether the 
veteran's symptoms in his right leg were considered to be 
mildly, moderately or severely disabling and the impact of 
this condition on the veteran's ability to secure and 
maintain gainful employment.   

The veteran complained of continuous low back pain, pain in 
the right buttocks, and pain in the right leg.  He also had 
numbness and tingling in the right leg.  The veteran reported 
that he had been experiencing these symptoms since the early 
1970's.  

On examination, the lumbosacral spinal and paraspinal points 
were tender to palpation.  Straight leg raising was mildly 
positive at 45 degrees.  The examiner noted that the strength 
examination was not entirely reliable due to the veteran's 
lack of cooperation due to the stated pain.  However, 
strength was only slightly decreased in the lower 
extremities.  Sensory examination showed decreased pinprick 
in the right L4 distribution.  

The examiner noted review of a previous lumbosacral spine MRI 
showed degenerative disc disease at L3-L4, L4-L5, and L5-S1 
with some degree of central canal narrowing.  The veteran was 
diagnosed with lumbosacral degenerative disc disease, right 
L4 radiculopathy and chronic low back pain.  

The examiner stated that the veteran's disability was likely 
influenced by chronic pain syndrome.  However, the pain was a 
subjective symptom which could not be evaluated objectively.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
lumbar spine have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), addressing limitation of motion of the 
lumbar spine, a 40 percent evaluation was warranted for 
severe limitation of motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation 
is in order for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation contemplates 
unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  The section for intervertebral disc 
syndrome is now 5243.  

Further, the RO evaluated the veteran's right leg 
radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).  

Under Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is warranted for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation is warranted for 
complete paralysis of the sciatic nerve manifested by foot 
dangle and drop, no active movement possible of muscles below 
the knee, or flexion of the knee weakened or (very rarely) 
lost.  

As noted, the most recent examination showed the lumbar spine 
disability to be productive of tenderness to palpation over 
the L5 to S1 spinous processes and paravertebral muscles.  
Additionally, the veteran had significant limitations in 
range of motion with objective evidence of pain with all 
range of motions.  

The veteran also had decreased sensation to the medial aspect 
of the right foot and to the lateral aspect of the left foot.  
The June 2004 neurological examination demonstrated right L4 
radiculopathy.  

The Board has applied the rating criteria to the case at 
hand.  Given the veteran's objective symptoms, the Board 
finds that the veteran's lumbar spine disability is 
productive of a disablement picture no greater than severe 
limitation of motion of the lumbar spine as contemplated by 
the already assigned 40 percent evaluation under the former 
provisions for rating lumbar spine disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In this regard, the service-connected lumbar spine disability 
also is shown to be productive of no more than a limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less, contemplated for a 40 percent evaluation under the 
revised provisions.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  

As there is no evidence of ankylosis, an evaluation in excess 
of 40 percent is not warranted under either the old or 
revised provisions.  See 38 C.F.R. § 4.71a including 
Diagnostic Codes 5235-5243 (2006); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5286 and 5289 (2003).  

With regards to the service-connected right leg 
radiculopathy, the Board notes the examination findings show 
no more than a related sensory deficit in this regard.  
Absent more, the Board is unable to grant an evaluation in 
excess of 10 percent.  

In this regard, the Board may only consider independent 
medical evidence to support its findings and may not provide 
its own medical judgment in the guise of a Board opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).

Overall, the evidence does not support the assignment of an 
evaluation in excess of 40 percent for the service-connected 
lumbar spine disability or 10 percent for the service-
connected right leg radiculopathy.  Thus, the claims must be 
denied.  



ORDER

An increased rating in excess of 40 percent for the service-
connected degenerative joint disease of the lumbar spine is 
denied.  

An increased rating in excess of 10 percent for the service-
connected right leg radiculopathy is denied.  





REMAND

Based a review of the evidentiary record, the Board finds 
that the veteran should be afforded a VA examination in order 
to ascertain the nature and likely etiology of the claimed 
psychiatric disorder.  All VA treatment since 2004 also 
should be obtained for review.  

The veteran is service-connected for degenerative joint 
disease of the lumbar spine, rated at 40 percent; residuals 
of fracture of right tibia and fibula, rated at 10 percent; 
right leg radiculopathy, rated at 10 percent; high frequency 
hearing loss, rated at a noncompensable level; and residuals 
of fracture of 12th rib, rated at a noncompensable level.  
The total combined evaluation for the veteran's service-
connected disabilities is 50 percent.  

In connection with the May 2004 VA examination, the examiner 
stated that he did "not see this veteran being able to 
perform even sedentary employment due to the severity of his 
range of motion limitations."  However, the examiner added 
that much of the veteran's problem seemed to be related to 
"deconditioning."  

However, recently submitted information indicates that the 
veteran was awarded "monthly retirement benefits" by the 
Social Security Administration beginning in July 2005.  The 
veteran should be asked to submit any pertinent records for 
review in support of his claim for a TDIU rating.  

Accordingly, these remaining issues are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
file must be made available to the 
interviewer, and the survey report should 
include discussion of the veteran's 
documented employment history and 
assertions.  All findings should be 
reported in detail.  

Based on his/her review of the case, the 
VA examiner  should offer an opinion as 
to whether the veteran currently has an 
innocently acquired psychiatric 
disability that at least as likely as not 
was caused or aggravated by a service-
connected disability.  

3.  After completion of all indicated 
development, the veteran's claims of 
service connection for an innocently 
acquired psychiatric disorder and 
entitlement to a TDIU rating should be 
readjudicated in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


